DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,7-10,14-15,17 and 19-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tillotson (US 2019/0315479).

Regarding claim 1, Tillotson teaches an electrical tanker aircraft for in-flight recharging a worker aircraft (figure 1 shows an electrical tanker aircraft item 2 interpreted in paragraph [0033] as a donor aircraft which recharges a worker aircraft, interpreted as item 4 a receiver aircraft 4). 
Tillotson teaches comprising: a charge source (paragraph [0033] teaches wherein the power cable 10 is connected to a charge source interpreted as a power supply (not shown in FIG. 1) disposed inside the fuselage 3 of the donor aircraft 2. The power supply may be an alternating-current (AC) power supply or a direct-current (DC) power supply).
Tillotson teaches an umbilical to engage an in-flight charge recipient aircraft (shown in figure 1 wherein an umbilical to engage an in flight recipient is item 10 a power cable).
(Figure 1 shows wherein the umbilical cord, is interpreted as a power cable item 10, with a drogue connector on the end item 12, which engages with a probe item 8 on a recipient aircraft item 4. Paragraph [0075] paragraph wherein the computer system 102 is configured to send an activation signal to the plurality of actuators 108 to cause the clamps 22 to engage the groove 20 in the probe 8 and thereby lock the probe 8 inside the drogue 12 in response to receipt of the signal from the probe contact sensor 112 indicating that the probe and drogue electrical contacts are in a state of electrical connection by contact).


    PNG
    media_image1.png
    423
    652
    media_image1.png
    Greyscale


Regarding claim 2, Tillotson teaches electrical tanker aircraft of claim 1, wherein the tanker aircraft is a dedicated tanker drone (paragraph [0056] teaches wherein one or both aircraft may be unmanned aerial vehicle).



Regarding claim 7, Tillotson teaches the electrical tanker aircraft of claim 1, wherein the umbilical is a flexible cord (paragraph [0056] teaches wherein a flexible cord is interpreted as a power cable 10).

Regarding claim 8, Tillotson teaches the electrical tanker aircraft of claim 1, wherein the umbilical comprises a separate data lane (paragraph [0057] teaches wherein communication is done by separate data lines with different antennas).

Regarding claim 9, Tillotson teaches the electrical tanker aircraft of claim 1, wherein the umbilical comprises a terminal plug (shown in figure 3 wherein connectors item 3a and 3b are plug-in connectors).

Regarding claim 10, Tillotson teaches the electrical tanker aircraft of claim 9, wherein the terminal plug is keyed (figure 2 shows a keyed terminal interpreted as self-centering tapered coupling profiles 36, 37 and end-connecting coaxial annular contacts 31a, 31b, 31c).

Regarding claim 14, Tillotson teaches the electrical tanker aircraft of claim 1, further comprising quick disconnect logic (shown in figure 15 wherein a disconnect logic is interpreted as a latch release). 

Regarding claim 15, Tillotson teaches an in-flight recharging system for an electrical aircraft, comprising: an externally-accessible electrical or electromagnetic coupling means (figure 1 shows an electrical tanker aircraft item 2 interpreted in paragraph [0033] as a donor aircraft which recharges a worker aircraft, interpreted as item 4 a receiver aircraft 4).
Tillotson teaches a charge controller to control recharging of a battery via the coupling means (paragraph [0040] teaches wherein a control system may be used to control the coupling of the power cord to exchange charge between the two unmanned aerial vehicles). 		Tillotson teaches negotiation logic to negotiate recharging with a tanker aircraft; maneuvering logic to maneuver the electrical aircraft into a charging position and engage the tanker aircraft; and charging logic to control charging, determine that charging is complete, and disengage from the tanker aircraft (paragraph [0090] teaches wherein a programmable logic circuit may be used to control the coupling and engagement of the unmanned aerial  vehicles). 

Regarding claim 17, Tillotson teaches the in-flight recharging system of claim 15, wherein the coupling means comprise an electrical port (figure 13 shows a port interpreted as a latch defined in paragraph [0083] wherein item 140 which allows for an electrical coupling between the two contacts). 

Regarding claim 19, Tillotson teaches a method of in-air recharging, comprising: negotiating recharging with an in-air electrical tanker (figure 1 shows an electrical tanker aircraft item 2 interpreted in paragraph [0033] as a donor aircraft which recharges a worker aircraft, interpreted as item 4 a receiver aircraft 4).
(shown in figure 8 wherein an electrical tanker aircraft item 2 maneuvers within refueling distance of the electrical tanker).
Tillotson teaches electrically engaging the electrical tanker (shown in figure 1 wherein an umbilical to engage an in flight recipient is item 10 a power cable).
Tillotson teaches while in flight, drawing charge from the electrical tanker (Figure 1 shows wherein the umbilical cord, is interpreted as a power cable item 10, with a drogue connector on the end item 12, which engages with a probe item 8 on a recipient aircraft item 4. Paragraph [0075] paragraph wherein the computer system 102 is configured to send an activation signal to the plurality of actuators 108 to cause the clamps 22 to engage the groove 20 in the probe 8 and thereby lock the probe 8 inside the drogue 12 in response to receipt of the signal from the probe contact sensor 112 indicating that the probe and drogue electrical contacts are in a state of electrical connection by contact).

Regarding claim 20, Tillotson teaches the method of claim 19, further comprising proceeding along a designated flight path while drawing charge (paragraph [0033] teaches wherein 
the donor aircraft 2 and receiver aircraft 4 are flying along parallel flight paths with the donor aircraft 2 leading the receiver aircraft 4).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3,5-6,11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson (US 2019/0315479) in view of Smaoui (US 20150336677).

Regarding claim 3, Tillotson teaches the electrical tanker aircraft of claim 2, but does not explicitly teach wherein the dedicated tanker drone includes a payload comprising an excess battery bank.
	Smaoui teaches wherein the dedicated tanker drone includes a payload comprising an excess battery bank (paragraph [0070] teaches wherein a dedicated tanker drone, interpreted as a charging aircraft can be an airplane equipped with an electrical energy production system 100 which can be a heat engine coupled to a generator, a fuel cell, batteries or a hybrid system with a plurality of sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.


Regarding claim 5, Tillotson teaches the electrical tanker aircraft of claim 1, but does not explicitly teach wherein the tanker aircraft is configured to share charge from its own battery or battery bank, and wherein the tanker aircraft is a fueled aircraft and the charge source comprises a generator.
	Smaoui teaches wherein the tanker aircraft is configured to share charge from its own battery or battery bank, and wherein the tanker aircraft is a fueled aircraft and the charge source comprises a generator (paragraph [0070] teaches wherein a dedicated tanker drone, interpreted as a charging aircraft can be an airplane equipped with an electrical energy production system 100 which can be a heat engine coupled to a generator, a fuel cell, batteries or a hybrid system with a plurality of sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 6, Tillotson teaches the electrical tanker aircraft of claim 1, but does not explicitly teach wherein the umbilical is a rigid or semi-rigid boom.
(paragraph [0011] teaches wherein a rigid boom may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 11, Tillotson teaches the electrical tanker aircraft of claim 9, but does not explicitly teach wherein the terminal plug comprises at least two electrically isolated ring conductors.
	Smaoui teaches wherein the terminal plug comprises at least two electrically isolated ring conductors (shown in figure 4 wherein isolated ring conductors are interpreted as a magnetic annular device 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.


Regarding claim 12, Tillotson teaches the electrical tanker aircraft of claim 1, but does not explicitly teach wherein the terminal plug is permanently magnetic.
	Smaoui teaches wherein the terminal plug is permanently magnetic (shown in figure 4 wherein isolated ring conductors are interpreted as a magnetic annular device 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 13, Tillotson teaches the electrical tanker aircraft of claim 9, but does not explicitly teach wherein the terminal plug comprises electromagnetic coupling means.
	Smaoui teaches wherein the terminal plug comprises electromagnetic coupling means (figure 1 shows wherein the terminal plug, connectors items 3a and 3b are electromagnetic. Defined in paragraph [0047] wherein the complementary plug-in connectors 3a, 3b here comprise an electromagnetic device for coupling the two plug-in connectors comprising electromagnets 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.


Regarding claim 18, Tillotson teaches the in-flight recharging system of claim 15, but does not explicitly teach wherein the coupling means comprise an inductive coupling coil.
	Smaoui teaches wherein the coupling means comprise an inductive coupling coil (shown in figure 4 wherein coils are interpreted as annular contacts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson (US 2019/0315479)(‘479) in view of Rix (U.S. 20130168497) and in further view of Tilltoson (U.S. 20190237999) (‘999).

Regarding claim 4, Tillotson (‘479) teaches the electrical tanker aircraft of claim 2, but does not explicitly teach wherein the dedicated tanker drone includes a plurality of umbilicals to simultaneously charge a plurality of worker aircraft.
(shown in figure 1 teaches a plurality of umbilicals items 52 which may simultaneously attach to different aircrafts to refuel aircrafts. Figure 1 shown below).
	Tillotson (‘999) teaches a system to simultaneously charge a plurality of worker aircrafts (shown in figure 9 shows a system to simultaneously charge a plurality of worker aircrafts. Paragraph [0059] teaches wherein a transmitting aircraft item 30 interpreted provides charge to worker aircrafts as receiving aircrafts items 40a-40. Tillotson teaches in figure 12 providing wireless charging at the end of an umbilical interpreted as a pole item 56. Figures 9 and 12 shown below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson (‘479) reference with the plurality of umbilicals of the Rix system so that multiple aircrafts may be serviced simultaneously. Combing the Tillotson (‘479) reference with the Rix system and further in view of Tillotson (‘999) is obvious so that one aircraft may provide charge to multiple aircrafts at once with an umbilical or pole system. 
The suggestion/motivation for combination can be found in the Rix reference in paragraph [0278] wherein multiple devices are used to servicing multiple aircrafts.

    PNG
    media_image2.png
    565
    732
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    753
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    483
    783
    media_image4.png
    Greyscale




7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson (US 2019/0315479) in view of Ricci (U.S. 20170136904).

Regarding claim 16, Tillotson teaches the in-flight recharging system of claim 15, but does not explicitly teach further comprising billing logic to negotiate billing for the recharging..
	Ricci teaches comprising billing logic to negotiate billing for the recharging (defined in paragraph [0078] wherein billing logic is interpreted as a notice given to the user which  may comprise targeted communications eg by texting to vehicles within a selectable distance. The content of the notice may comprise: the availability of charging, and terms and conditions of charging (cost, payment types, amount available, duration of charging time, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the billing logic of the Ricci reference so that payment may be provided for using the charging services.
The suggestion/motivation for combination can be found in the Ricci reference in paragraph [0078] wherein payment options are provided. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20190381910 A1	AKHAVAN-TAFTI; Mojtaba
US 20190237999 A1	AOSHIMA T et al.
US 20180276993 A1	CHOW S et al.
US 5499784 A	Crabere; Henri et al.
US 10479528 B1	Liang; Ping et al.
US 11133684 B1	Maurer; Kevin et al.
US 20070069071 A1	Near; Daniel R. et al.
US 20140339371 A1	USSERY R et al.
US 20160031564 A1	YATES W M

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859